Case 1:21-cv-01009-DNH-ML Document 16-19 Filed 09/22/21 Page 1 of 2




          Exhibit S
    Case 1:21-cv-01009-DNH-ML Document 16-19 Filed 09/22/21 Page 2 of 2
Pfizer
Comirnaty (COVID-19 Vaccine, mRNA) - Pfizer-BioNTech COVID-19 Vaccine - Animal or Human Cell Lines


The Pfizer-BioNTech COVID-19 Vaccine is also known as COMIRNATY (COVID-19 Vaccine,
mRNA). Comirnaty is U.S. Food and Drug Administration (FDA)-approved in individuals 16 years of
age and older. Comirnaty is indicated for active immunization to prevent coronavirus disease 2019
(COVID-19) caused by severe acute respiratory syndrome coronavirus 2 (SARS CoV 2) in individuals
16 years of age and older. Please refer to the full Prescribing Information for individuals 16 years of
age and older for important treatment considerations for Comirnaty via the following link
(https://www.pfizermedicalinformation.com/en-us/pfizer-biontech-covid-19-vaccine). In the event this
link does not work, please access the product’s approved prescribing information at
www.pfizer.com/products.

In individuals 12-15 years of age, the Pfizer-BioNTech COVID-19 Vaccine has not been approved or
licensed by FDA but has been authorized for emergency use by FDA under an Emergency Use
Authorization (EUA) to prevent Coronavirus Disease 2019 (COVID-19). The emergency use of this
product is only authorized for the duration of the declaration that circumstances exist justifying the
authorization of emergency use of the medical product under Section 564(b)(1) of the FD&C Act
unless the declaration is terminated or authorization revoked sooner. Please refer to the Emergency
Use Authorization (EUA) Fact Sheet for Healthcare Providers Administering Vaccine (Vaccination
Providers) including Full EUA Prescribing Information on important treatment considerations for the
Pfizer-BioNTech COVID-19 Vaccine via the following link:
https://www.pfizermedicalinformation.com/en-us/patient/pfizer-biontech-covid-19-vaccine or
www.cvdvaccine.com. In the event this link does not work, please access the product’s Fact Sheet or
Prescribing Information at www.pfizer.com.

The FDA-approved COMIRNATY (COVID-19 Vaccine, mRNA) and the EUA‑ authorized Pfizer-BioNTech
COVID-19 Vaccine have the same formulation and can be used interchangeably to provide the COVID-19
vaccination series.

ARE ANIMAL OR HUMAN CELL LINES USED IN THE MANUFACTURING PROCESS OF THE
VACCINE?

Please see below for an answer to this question. Pfizer Medical Information is also providing
information regarding the presence of specific allergens or ingredients for select products, including
this vaccine, via the Ingredient & Allergen Checker.


Animal or human fetal-derived cell lines are not used to produce Comirnaty (also known as Pfizer-
BioNTech COVID-19 Vaccine), which consists of synthetic and enzymatically produced
components.1,2

For further information regarding the vaccine, please refer to the Prescribing Information.



REFERENCES

1. Pfizer-BioNTech COVID-19 vaccine. Data on File (8). Pfizer.
2. Pfizer-BioNTech COVID-19 vaccine. Data on File (25). Pfizer.
